IN THE SUPREME COURT OF THE STATE OF NEVADA


                        JOSHUA JEREMIAH GIPSON,                                   No. 84323
                        Petitioner,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                        IN AND FOR THE COUNTY OF
                                                                                     FILED
                        CLARK,                                                       MAR 2 it 2022
                        Respondent,
                                                                                   EUZABETH A. BROWN
                           and                                                   CLERK OF SUJREME COURT
                                                                                BY
                        THE STATE OF NEVADA,                                            PUTY CLERK
                        Real Party in Interest.


                                                       ORDER DENYING PETITION
                                       This is a pro se original postconviction petition for a writ of

                        habeas corpus challenging a criminal conviction. on the grounds of
                        ineffective assistance of counsel. An original petition in this court for a writ
                        of habeas corpus is an improper method to challenge the conviction, as such
                        a petition should be made in the district court in the first instance. NRS
                        34.738; NRAP 22 (An application for an original writ of habeas corpus
                        should be made to the appropriate district court. If an application is made
                        to the district court and denied, the proper remedy is by appeal from the
                        district court's order denying the writ."). Further, appellant has not
                        provided this court with documentation supporting his claim for relief.
                        NRAP 21(a)(4) (providing that a petitioner shall submit an appendix
                        containing all documents "essential to understand the matters set forth in
                        the petition").




SUPREME COURT
     OF
   NEVADA

(0) 1)47A       46ipp
  .         .                                                                                0102- al?S 7
                                                         .       .   -
                            -tv    -        r•     -1,""•4   •
                                             -afit6V.,thnlf4.,.,.
                         _!m*4.104;Afitictetel
                                     Additionally, on March 3, 2022, this court issued a notice
                      directing petitioner to provide proof of service upon respondents. Petitioner
                      has failed to do so, which constitutes an additional reason to deny the writ.
                      Accordingly, we
                                     ORDER the petition DENIED.




                                                          Parraguirre


                                                                                         J.
                                                          Hardesty


                                                                 -44
                                                          Stiglich




                      cc:   Joshua Jeremiah Gipson
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(Di 1947A voirgiAL.

    ,W11.                    .a17
                               se-